The judgment should be affirmed. I am convinced by my examination of the record before us that there was substantial evidence to support the findings of the trial court, and that the preponderance of the evidence was not clearly against those findings which sustain the judgment.
The evidence was in conflict. The trial court inspected the road. Upon a conflict in the evidence we are bound by the findings of the trial court which is in a better position than we to weigh the evidence of the several witnesses who appeared and testified.
No good purpose would be served in reviewing all of the evidence in this case. The trial court found that the road was staked for an actual width of thirty-four feet. The state's records were to the effect that the road was thirty feet wide. One of appellant's engineers testified, in the face of that record, that he widened the road in construction to thirty-two or thirty-three feet. Appellant's engineers further testified that the road was widened an additional eighteen inches on either side so that the roadway measurement from shoulder to shoulder would be 34.66 feet more or *Page 718 
less. The contention of appellant that the road was correctly staked for a road thirty feet wide, and that, while the actual surface width was 33.9 feet, that construction did not require that each layer of material be spread 3.9 feet wider than detailed by the plans, and that no more material was incorporated into the highway than was estimated and for which respondent was paid, is refuted by the testimony of appellant's own engineers. *Page 719